     Case 1:18-cr-00049-RJA-JJM Document 411 Filed 12/01/20 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,


         v.                                                 DECISION AND ORDER
                                                                18-CR-49-RJA
SHAUNIQUA RODRIGUEZ,

                                Defendant.


       Pending before the Court is Defendant Shauniqua Rodriguez’s motion for an

expedited hearing and motion for an order reducing her sentence to time served and

releasing her to home confinement pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as

amended by the First Step Act. (Dkt. Nos. 377, 381, 384, 392, 399, 402, 406, 408, 409,

410). The Government opposed the motion. (Dkt. Nos. 383, 389). For the reasons

stated below, Defendant’s motion is denied.

                       RELEVANT FACTS AND BACKGROUND

       In March 2019, Defendant pled guilty before this Court to a one-count indictment,

violating 18 U.S.C. §§ 1343 and 1349 (conspiracy to commit wire fraud). (Dkt. No. 185;

CM/ECF Minute Entry for March 22, 2019). She was sentenced on July 24, 2020 to 12

months of incarceration, to be followed by 3 years of supervised release. (Dkt. No. 375;

CM/ECF Minute Entry for July 24, 2020). The factual basis for Defendant’s plea was

that she worked for a fraudulent debt collection agency, placing collection calls to

“debtors” and using various fraudulent tactics and misrepresentations, such as false

threats of arrest and claims of criminal charges against the “debtors” to induce them to

make payments. Defendant also served as an informal trainer for less-experienced
     Case 1:18-cr-00049-RJA-JJM Document 411 Filed 12/01/20 Page 2 of 11




employees. (Dkt. No. 185 [Plea Agreement], ¶ 4). Defendant is currently housed at

Northeast Correctional Center (“NEOCC”) in Youngstown, Ohio, and her projected

release date is July 10, 2021. See “Inmate Locator”, Federal Bureau of Prisons,

available at https://www.bop.gov/inmateloc/ (last visited November 25, 2020) (indicating

Defendant is not in Bureau of Prisons custody).

      Defendant, who is 41 years old, claims that she is particularly vulnerable to

severe illness or death from the virus because she (1) has asthma, (2) is obese, and (3)

had failed gastric bypass surgery in 2017. She further argues that the conditions of her

confinement unreasonably expose her to the risk of contracting the virus. Lastly,

Defendant argues that her family circumstances in the context of the pandemic warrant

early release.

      The COVID-19 pandemic has resulted in a global public health crisis and national

emergency. “[T]he question of whether compassionate release is warranted during the

pandemic remains a dynamic and fact-intensive inquiry.” United States v. Franco, 12-

CR-932, 2020 U.S. Dist. LEXIS 111169, *2-3 (S.D.N.Y. June 24, 2020).

DISCUSSION

I.    Second Circuit Appeal

      In an approved sur-reply, the Government argues that the Court does not have

jurisdiction to decide Defendant’s motion because she filed a notice of appeal from her

conviction and sentence. (See Dkt. No. 389 [sur-reply]; Dkt. Nos. 382 [notice of

appeal], 394 [designation of record on appeal]). Rather, according to the Government,

the Court may only issue an indicative ruling under Fed. R. Crim. P. 37(a), citing United

States v. Taher, 2020 WL 3481449 (W.D.N.Y. June 26, 2020) (“Because [defendant]’s



                                            2
      Case 1:18-cr-00049-RJA-JJM Document 411 Filed 12/01/20 Page 3 of 11




convictions and sentence are at issue before the Second Circuit, this Court lacks

jurisdiction to entertain his present [18 U.S.C. § 3582(c)(1)(A)(i)] motion for a

substantive modification of his sentence.”); United States v. Campbell, 2020 WL

1958486 (W.D.N.Y. Apr. 21, 2020) (same).

       In a more recent filing, however, Defendant attaches an Order from the Second

Circuit remanding Defendant’s appeal to this Court for the limited purpose of deciding

her pending compassionate release motion. (See Dkt. No. 406, ¶ 3 and Dkt. No. 406-

1). Thus, the Government’s jurisdictional argument is moot.

II.    Compassionate Release Motion

       It is the defendant’s burden to show that he or she is “entitled to a sentence

reduction under the [compassionate release] statute.” United States v. Korn, 15-CR-

81S; 11-CR-384S, 2020 U.S. Dist. LEXIS 62771, *4 (W.D.N.Y. Apr. 9, 2020). Relief is

proper pursuant to 18 U.S.C. § 3582(c)(1)(A) when the following conditions are met: (1)

the defendant has satisfied the statutory exhaustion requirement; (2) the Court finds that

“extraordinary and compelling reasons” warrant a reduction of the prison sentence; (3)

the reduction is consistent with the corresponding policy statements issued by the

Sentencing Commission (see U.S.S.G. § 1B1.13); and (4) the sentencing factors set

forth in 18 U.S.C. § 3553(a) support modification of the prison term, including whether

the defendant is a danger to the safety of any other person or the community. See

United States v. Poncedeleon, No. 18-CR-6094, 2020 U.S. Dist. LEXIS 106890, *1-2

(W.D.N.Y. June 18, 2020).

       Under the compassionate release statute, the Court may “reduce the term of

imprisonment and impose a term of probation or supervised release with or without



                                             3
     Case 1:18-cr-00049-RJA-JJM Document 411 Filed 12/01/20 Page 4 of 11




conditions that does not exceed the unserved portion of the original term of

imprisonment.” 18 U.S.C. § 3582(c)(1)(A). In considering these elements and factors,

“[d]istrict courts have broad discretion in deciding whether to grant or deny a motion for

a sentence reduction.” United States v. Tagliaferri, No. 13-CR-115, 2019 U.S. Dist.

LEXIS 205103, *8 (S.D.N.Y. Nov. 25, 2019).

       Exhaustion of Administrative Remedies

       A motion under the compassionate release statute may be made by either the

Bureau of Prisons (“BOP”) or the defendant, but if it is the latter, only “after the

defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such

a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A)(i). The Government concedes that because Defendant is in the custody

of the United States Marshals Service at a private facility and not in the custody of the

BOP, she did not have to exhaust her administrative remedies before moving for

compassionate release. See United States v. Levy, 2020 U.S. Dist. LEXIS 83544, *8-9

(E.D.N.Y. May 12, 2020) (collecting cases); United States v. Daly, 2020 U.S. Dist.

LEXIS 61804, *4-5 (S.D.N.Y. Apr. 7, 2020); United States v. Hernandez, 451 F. Supp.

3d 301, 303 (S.D.N.Y. Apr. 1, 2020).

       Extraordinary and Compelling Circumstances

       The Second Circuit has recently agreed with the majority position of “district

courts across the country” that “the First Step Act freed district courts to exercise their

discretion in determining what are extraordinary circumstances.” United States v.

Brooker, 976 F.3d 228, 234 (2d Cir. 2020). Indeed, “[t]he only statutory limit on what a



                                              4
      Case 1:18-cr-00049-RJA-JJM Document 411 Filed 12/01/20 Page 5 of 11




court may consider to be extraordinary and compelling is that ‘[r]ehabilitation . . . alone

shall not be considered an extraordinary and compelling reason.’” Id. at 237-238

(emphasis in original), quoting 28 U.S.C. § 994(t). 1

        Defendant argues that she is particularly vulnerable to severe illness or death

from the virus due to her underlying health conditions, namely asthma, obesity, and

failed gastric bypass surgery. She asserts that, in the context of the COVID-19

pandemic, her health issues constitute an “extraordinary and compelling reason” for

early release. The Government counters that Defendant has not properly met her

burden in asserting an “extraordinary and compelling reason” for compassionate

release because she relies only upon the presentence investigation report and includes

no medical records to corroborate her supposed underlying conditions.

        The revised presentence investigation report (“revised report”), filed July 20,

2020, indicates that Defendant’s height and weight were 5 feet 8 inches and 247

pounds, respectively, see Dkt. No. 365, p. 2, which the Government concedes are

measurements of an obese individual. An individual with these measurements clearly

falls into the “obese” category, with a body mass index (“BMI”) of 37.6 (BMI of 30.0 and

above is “obese”). 2 Defendant claims that she now weighs between 290 and 300




1 Some district courts argued, before Brooker, that two of the application notes to Sentencing Guideline
§1B1.13 allow courts to determine that defendants with high-risk medical conditions in the context of the
COVID-19 pandemic have established “extraordinary and compelling circumstances”. See U.S.S.G.
§1B1.13, Application Note 1(A)(ii) (where “defendant is . . . suffering from a serious physical or mental
condition . . . that substantially diminishes the ability of defendant to provide self-care within the
environment of a correctional facility and from which he or she is not expected to recover”); U.S.S.G. §
1B1.13, Application Note 1(D) (where “an extraordinary and compelling reason other than, or in
combination with, the reasons described” in the first three categories of the policy statement exists).
2 See “Healthy Weight: Assessing Your Weight: Adult BMI Calculator”, Centers for Disease Control and

Prevention, available at
https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calculator.html.

                                                    5
       Case 1:18-cr-00049-RJA-JJM Document 411 Filed 12/01/20 Page 6 of 11




pounds due to a “significant weight gain in the past six months”. A weight gain to

approximately 290 pounds would result in a BMI of 44.1.

        However, even assuming the measurements reported in the original presentence

investigation report were accurate, 3 that report was filed back on July 15, 2019 and

indicated a weight of 247 pounds. While certain changes were made to subsequent,

revised reports over the following year prior to sentencing, no changes were made to

Defendant’s reported weight measurement. (See Dkt. No. 256, p. 2; Dkt. No. 263, pp.

2, 52; Dkt. No. 283, pp. 2, 52; Dkt. No. 333, pp. 2, 52; Dkt. No. 365, pp. 2, 53). An

individual’s weight can fluctuate, and Defendant’s weight could have either increased or

decreased between the time of the original report and the revised report filed closer to

her sentencing date. Moreover, Defendant does not attach any medical records or

other evidence confirming her current alleged weight or her purported significant weight

gain. Failed gastric bypass surgery is not listed by the Centers for Disease Control and

Prevention (“CDC”) as a condition that does or may result in greater risk of serious

illness from COVID-19. To the extent Defendant argues her alleged, failed gastric

bypass surgery is evidence of her supposed drastic weight gain, she attaches no

medical records in support of her contention. Her revised report only states that she

had such surgery in January 2017. (Dkt. No. 365, ¶ 159).

        Defendant also claims that her asthma places her at increased risk of severe

illness from the virus, again with no supporting medical documentation. The revised

report merely states that Defendant had been treated for “acute asthma” and that she

was prescribed albuterol. (Dkt. No. 365, ¶¶ 158-159).


3
 The Government previously adopted all findings of the original presentence investigation report with respect to
sentencing factors. See Dkt. No. 259.

                                                        6
      Case 1:18-cr-00049-RJA-JJM Document 411 Filed 12/01/20 Page 7 of 11




        Based on updated data from the CDC, individuals with moderate-to-severe

asthma “might” be at an increased risk for severe illness from COVID-19 and those with

obesity (BMI of 30 or higher but less than 40) or severe obesity (BMI greater than or

equal to 40) “are” at an increased risk. 4 The Court cannot determine the severity of

Defendant’s asthma simply by referring to the scant information provided in the revised

report; likewise, the Court cannot conclude that Defendant is currently obese.

        Defendant further argues that early release is warranted because she is the sole

source of the income and support for her four children (ages 13-17) and they are “home

alone now”. From the revised report, it appears that Defendant does not receive any

child support, and at least three of her children lived with her before she was

incarcerated. (Dkt. No. 365, ¶¶ 153-155). In more recent developments, Defendant

argues in a submission dated October 20, 2020 that her youngest son has been sent to

live with his father in Medina, New York. The father allegedly refuses to obtain internet

service for the son’s remote schoolwork, and the son has had to use unreliable cell

phone Wifi service. In a further submission dated November 11, 2020, Defendant

argues that her 16-year-old daughter is now homeless and was “turned out” by a

friend’s family and that her children are “now split up”.

        With respect to the conditions of Defendant’s confinement, Defendant argues

that the BOP cannot as effectively monitor the spread of the virus at NEOCC because it

is a private facility, and includes voluminous exhibits showing the increased risk of

contracting COVID-19 and experiencing severe complications from the virus if an


4 See “People with Certain Medical Conditions”, Centers for Disease Control and Prevention, available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (updated Nov. 2, 2020).

                                                   7
      Case 1:18-cr-00049-RJA-JJM Document 411 Filed 12/01/20 Page 8 of 11




individual is incarcerated at a BOP facility, or in a prison in general. Defendant submits

letters from the Warden in conjunction with her successive motion papers that

showcase the number of confirmed positive COVID-19 cases is increasing amongst

both employees and detainees at NEOCC, essentially arguing that the virus is

uncontrolled there. See Dkt. Nos. 399-1, 406-3, 408-1 (letters dated 8/11/2020,

8/22/2020, 9/8/2020, 10/5/2020, 10/7/2020, 10/9/2020, 10/12/2020, 10/16/2020,

10/20/2020, 10/22/2020, 11/3/2020, 11/4/2020, 11/5/2020, 11/9/2020 [two on this date],

11/10/2020, 11/11/2020 [two on this date], 11/13/2020 [possibly two on this date],

11/16/2020 [two on this date], 11/18/2020 [at least two on this date, possibly four]).

        It is uncertain when Defendant’s transfer to a BOP facility is scheduled, or

whether she will be transferred at all. NEOCC, where Defendant is currently housed,

appears to be experiencing an uptick in its number of virus cases. Defendant argues in

her most recent filing she was told that her NEOCC counselor tested positive for

COVID-19, “yet NEOCC refused [her] request to be tested for the virus, despite close

contact”. (Dkt. No. 410, ¶ 4).

        While Defendant’s documentation shows that there has been a recent escalation

of confirmed positive cases of the virus at NEOCC, most of the country is now

experiencing an alarming surge of COVID-19 cases and deaths. In New York State,

Western New York (where Defendant proposes to be released) is a recent “hot spot”,

with disconcerting spikes in rates of positive test results. 5




5
 See e.g. “As the Virus Surges, How Much Longer Can New York Avoid a Full Shutdown?”, Jesse McKinley and Luis
Ferré-Sadurní, New York Times (Nov. 19, 2020, updated Nov. 26, 2020), available at
https://www.nytimes.com/2020/11/19/nyregion/coronavirus-crackdown-second-wave-ny.html.

                                                      8
      Case 1:18-cr-00049-RJA-JJM Document 411 Filed 12/01/20 Page 9 of 11




        The Court finds that Defendant has failed to meet her burden of establishing that

extraordinary and compelling circumstances exist in support of her motion for sentence

reduction and early release. Defendant does not support her allegations of “high risk”

health conditions with any medical records or other, related documentation. Moreover,

the Court concludes that Defendant’s family circumstances do not warrant a finding of

extraordinary and compelling circumstances here. The impact of the COVID-19

pandemic on Defendant and her family is, unfortunately, not unique. There are surely

many inmates who also face such difficulties. Likewise, as to the uptick in positive

COVID-19 cases at NEOCC, the general United States population is sadly experiencing

another escalation of cases and deaths, including Western New York as a “hot spot” of

New York State.

        18 U.S.C. § 3553(a) Factors and Dangerousness

         The Government argues that Defendant’s motion for release should be denied

because the § 3553(a) factors do not weigh in favor of release, and because Defendant

presents a danger to others and the community. 6

        According to the Government, Defendant poses a serious risk of recidivism

because she has not yet begun to receive the mental health and substance abuse

treatment the Court recommended to the BOP. The Court-recommended mental health

and substance abuse treatment has not commenced because Defendant is not yet in

BOP custody; however, there is no indication that she will, in fact, be transferred to a




6 The § 3553(a) factors include the nature and circumstances of the offense and the history and

characteristics of the defendant, as well as the need for the sentence imposed to (1) reflect the
seriousness of the offense, promote respect for the law, and provide just punishment; (2) afford adequate
deterrence; (3) protect the public from further crimes of the defendant; and (4) provide the defendant with
needed training and treatment in the most effective manner. See 18 U.S.C. § 3553(a).

                                                     9
     Case 1:18-cr-00049-RJA-JJM Document 411 Filed 12/01/20 Page 10 of 11




BOP facility during the remainder of her incarceration to afford her access to those

programs. Thus, while the Court considers this issue, it does not weigh against

Defendant’s request for release.

       Rather, the Court notes that Defendant has not yet served a majority of her term

of incarceration, and she was sentenced at the lower end of the applicable United

States Sentencing Guidelines range of 12 to 18 months, after a two-level downward

departure for substantial assistance. (See Dkt. No. 376).

       Moreover, Defendant has a rather extensive criminal history and was assessed

at U.S. Sentencing Guidelines Criminal History Category III. In addition to prior

convictions for misdemeanors, violations, and infractions, she also has a conviction for

Criminal Sale of a Controlled Substance in the Fifth Degree (a Class D felony) and

Driving While Intoxicated: Previous Conviction of Designated Offense Within 10 Years

(a Class E felony). (Dkt. No. 365, ¶¶ 119-127). Defendant’s history of prior violations of

release conditions is concerning as well. Her overall adjustment to pretrial supervision

in this case was “less than satisfactory”, prompting the filing of four violation reports

over the course of a few years, with two related to alcohol-related driving offenses.

(Dkt. No. 365, ¶¶ 5-9). She also previously absconded from supervision. (Dkt. No. 365,

¶ 119).

       Defendant’s instant offense conduct was shameful. She threatened victims over

the telephone while using an alias, and for a period she oversaw the debt collection

scheme as a manager. She also threatened victims with a “2 part felony complaint” and

an “arrest” to induce them into making payments. (Dkt. No. 365, ¶¶ 83-84). Notably,

one of the victims of the scheme was a single mother just like Defendant, who made



                                             10
       Case 1:18-cr-00049-RJA-JJM Document 411 Filed 12/01/20 Page 11 of 11




payments because she did not want to lose her job as a nurse. (Dkt. No. 365, ¶¶ 53-

54).

        Lastly, Defendant has not presented a valid release plan to the Court, other than

to request home confinement or home detention “to allow her to take care of her

children for the balance of her sentence”, and a vague suggestion that she “could return

to work” if released.

        The Court has carefully considered Defendant’s history, the seriousness of

Defendant’s offense conduct, and the other § 3553(a) factors, and finds that those

factors weigh against early release.

                                       CONCLUSION

        For the foregoing reasons, Defendant’s motion for compassionate release (Dkt.

Nos. 377, 381, 384, 392, 399, 402, 406, 408, 409, 410) is DENIED.



        IT IS SO ORDERED.



Dated: December 1, 2020
       Buffalo, New York


                                          __s/Richard J. Arcara ________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT




                                            11
